Mellen C. J.
delivered the opinion of the Court.
The only question is, whether Jones was a competent witness for the defendant to prove the fact stated in the plea in abatement. The defendant avers that Jones and he were copartners at the time the action was commenced. Should the plaintiff recover, the costs would be a charge on the joint fund, and Jones would be bound to contribute his proportion of their amount. He is therefore interested to defeat the present action and avoid the costs, and then they may relieve themselves from all liability to the plaintiff by a payment of the simple *365debt only. On this ground we think Jones was properly excluded. The principles conducting us to this conclusion are in accordance with the decisions cited by the counsel for the plaintiff, which are to be found in several elementary works of established character, and considered of unquestioned authority. The cases cited by the defendant’s counsel, when examined, are found not to be at variance with those principles.
The exception is overruled.
Judgment ¡for the ¡plaintiff.